Citation Nr: 1448303	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  92-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right leg varicose veins.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back condition and, if so, whether service connection for a lumbar spine disorder is warranted.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to September 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 1999 rating decision and a November 2011 Decision Review Officer (DRO) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2002, the Board denied the Veteran's claim for a TDIU.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, the Court issued an Order vacating the Board's decision as to the claim for a TDIU and remanding the issue for further adjudication.  The Court revoked this Order in June 2004 and also issued a new Order vacating the Board's July 2002 decision and remanding the issue for further adjudication.

The Board remanded the claim for a TDIU in November 2008, January 2010 and February 2011.

In March 2012, the Board again denied the Veteran's claim for a TDIU.  The Veteran subsequently appealed the Board's denial to the Court.  In an August 2013 Memorandum Decision, the Court vacated the Board's March 2012 denial of entitlement to a TDIU and remanded that claim to the Board for further proceedings consistent with the Court's Memorandum Decision.

The Board remanded the instant matters in April 2014 to allow for a requested hearing to be scheduled at the agency of original jurisdiction (AOJ).  
In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.   A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals the July 2014 hearing transcript as well as VA treatment records dated through October 2011; such records were considered in the November 2011 supplemental statement of the case that addressed the issue of entitlement to a TDIU as well as the November 2011 DRO decision that denied the claims for an increased rating for right leg varicose veins and the petition to reopen a claim for service connection for a low back condition.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In addition, the Veteran's VBMS file does not contain any documents at this time.

The issues of entitlement to an increased rating for right leg varicose veins and entitlement to a TDIU as well as the reopened claim for service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in March 2000, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement for a low back condition.

2.  Evidence added to the record since the last final denial in March 2000 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The March 2000 decision that denied the Veteran's claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.     § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the diseases listed in section 3.309(a).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran previously sought entitlement to service connection for a back condition in September 1974.  In an October 1976 decision, the Board considered the Veteran's service treatment records, an October 1974 VA examination and VA treatment records dated through September 1975.  The service treatment records reflected the Veteran's complaints of a tender left flank after falling on his side and an impression of a lumbosacral strain in November 1971 as well as complaints of low back pain in May 1972.  An August 1974 service discharge examination made no findings with regards to the Veteran's spine.  An October 1974 VA examination reflected a diagnosis of  "back injury by history, symptomatic, with no abnormal physical findings" while a February 1975 VA examination reflected a diagnosis of a "history of fall and injury to the back with no significant abnormal findings" except for minimal scoliosis in the upper lumbar area.  An October 1974 VA X-ray found the lumbar spine to be normal while a December 1974 VA lumbar X-ray found that vertebral height and disc spaces were well-maintained with no evidence of recent fractures or dislocations.  A February 1975 VA lumbar X-ray noted scoliosis.  The Board denied the Veteran's claim for service connection for a back disorder, reasoning that the in-service lumbosacral strain was acute and transitory and that the scoliosis identified after discharge was unrelated to any service incident.  

In November 1999, the Veteran filed a petition to reopen the claim for service connection for a low back condition.  The RO denied the Veteran's petition to reopen the claim in March 2000.  The RO reviewed the Veteran's November 1999 correspondence and a medical guide article submitted by the Veteran regarding low back pain. The RO concluded that the evidence was not material to the reason for the previous denial and declined to reopen the claim.

The Veteran entered a notice of disagreement in December 2000 and a statement of the case was issued in January 2001.  However, the Veteran did not submit a VA Form 9 or otherwise enter a timely substantive appeal.  Therefore, the March 2000 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R.       § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a low back condition was received prior to the expiration of the appeal period stemming from the March 2000 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The evidence received since the March 2000 rating decision consists of VA outpatient treatment records, a November 2011 VA examination report, various lay statements and hearing testimony from the Veteran.  In this regard, the November 2011 VA examiner opined that the Veteran's military service episodes or complaints of back pain did not cause or contribute to his current lumbar spine diagnoses as any incident in 1971 to 1972 was more likely than not transitory and the record was silent as to comments for back pain from 1974 to 1998.  During the July 2014 hearing, the Veteran testified regarding his in-service back injury and treatment as well as his current diagnoses.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Presuming the credibility of the statements from the Veteran and pursuant to Justus, as well as the November 2011 VA opinion, the Board finds that the evidence received since the March 2000 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a low back condition.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a low back condition was previously denied as the evidence did not show a nexus between a current lumbar spine disorder and service, to include his in-service fall.  While the November 2011 VA examiner offered a negative opinion, such addresses the etiology of the Veteran's lumbar spine disorder and, as such, offers a more complete view of the disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a low back condition is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for a low back condition, is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination referable to his varicose veins in January 2013.  The Board finds that an additional examination is necessary as the Veteran alleged significantly worsening symptoms since his last VA examination.  Specifically, he reported experiencing ulcerations on his right lower leg, constant edema and constant pain during the July 2014 hearing.  The Board notes that the January 2013 VA examination was negative for ulceration, constant pain at rest and persistent edema.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his service-connected right leg varicose veins.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as relevant to his TDIU claim, the examiner should be requested to provide a full description of the effects of the Veteran's service-connected right leg varicose veins on his ordinary activity, to include his employability.  38 C.F.R.        § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

With regards to the Veteran's claim for service connection for a lumbar spine disorder, and as discussed above, he has alleged that such disability is the result of an in-service fall.  Specifically, he alleges that he injured his back after falling onto a rock or boulder during a marching exercise.  Service treatment records document an impression of a lumbosacral strain in November 1971 following a fall as well as complaints of low back pain in May 1972.  There are two etiological opinions of records.  A May 2000 VA examiner opined that the Veteran's low back pain appeared to develop subsequent to his service, that he had been treated for hamstring tendinitis during service that resolved, that his current mild scoliosis was developmental and had preexisted any "service connection."  A November 2011 VA examiner opined that the in-service episodes or complaints of back pain did not cause or contribute to the Veteran's current lumbar spine diagnoses as any incident in 1971 to 1972 was more likely than not transitory and the record was silent as to comments for back pain from 1974 to 1998.

The Board finds that the May 2000 and November 2011 VA examinations to be inadequate to decide the case as such are based on inaccurate factual premises.  Although the May 2000 VA examiner found that the Veteran's back pain appeared to develop subsequent to his service, there are two documented in-service findings or complaints related to lumbar spine pain.  Moreover, while the November 2011 VA examiner stated that the record was silent for back pain from 1974 to 1998, a review of the Veteran's VA treatment records reveal complaints of low back pain in July 1976.  An opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Moreover, neither opinion clearly addressed whether the Veteran's reported developmental defect or disease of scoliosis in the lumbar spine was subject to a superimposed disease or injury during service that resulted in additional disability, to include the reported in-service fall.    As there is no adequate etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his lumbar spine disorder.

Finally, due to the length of time which will elapse on remand, updated VA treatment records from the VA St. Louis Healthcare System-John Cochran Division dated from October 2011 to the present should be obtained for consideration in the Veteran's appeals.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA St. Louis Healthcare System-John Cochran Division dated from October 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e). 

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right leg varicose veins.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all manifestations of the Veteran's right leg varicose veins.  The examiner should indicate whether there is edema, constant pain at rest, subcutaneous induration, stasis pigmentation, eczema or ulcerations.  

If edema is present, the examiner should indicate whether it is massive broad-like, persistent or intermittent in nature.  If ulcerations are present, the examiner should indicate whether such are persistent or intermittent.

The examiner should further provide a full description of the effects of the Veteran's right leg varicose veins on his ordinary activity, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed lumbar spine disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the Veteran's lumbar spine.  The examiner should identify all such disorders that have been present at any time since June 2011.

b) For each diagnosed lumbar spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the November 1971 fall, May 1972 complaints of low back pain and/or May 1974 fall.  The examiner should specifically address the VA lumbar X-rays dated in October 1974, December 1974 and February 1975.

c) If arthritis is diagnosed, did such manifest to within one year of the Veteran's discharge from honorable active duty service (i.e., September 1974)?  If so, what were the manifestations?

d) With regards to lumbar scoliosis, the examiner should state whether it constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i) If the lumbar scoliosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(ii) If the lumbar scoliosis is a disease, did it clearly and unmistakably pre-exist the Veteran's entry to active duty?

(iii) If there is clear and unmistakable evidence that the lumbar scoliosis pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing lumbar scoliosis did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

(iv) If there was an increase in the severity of the lumbar scoliosis, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his lumbar spine disorder and continuity of symptomatology, as well as the medical records, to include an impression of a lumbosacral strain in November 1971 following a fall as well as complaints of low back pain in May 1972.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


